PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,083,567
Issue Date: 2021 Aug 10
Application No. 15/839,152
Filing or 371(c) Date: 12 Dec 2017
Attorney Docket No. 43900-22/418914 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition styled under 37 CFR 1.78(e) and filed July 15, 2021, which is treated as a petition under 37 CFR 1.78(c) requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of two prior-filed provisional applications.  

The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks item(s) (1).

The decision mailed July 6, 2021 stated that if a petition to withdraw from issue was not filed, any renewed petition must be filed after the issuance of the patent and must be accompanied by a request for certificate of correction and the requisite certificate of correction fee. The renewed petition was filed prior to the issuance of the patent and was not accompanied by a certificate of correction and the certificate of correction fee. Thus, the petition must be again dismissed.

Any renewed petition must be accompanied by a request for certificate of correction, including a draft certificate of correction and the certificate of correction fee.
 


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)